Title: From Alexander Hamilton to Samuel Hodgdon, 14 September 1794
From: Hamilton, Alexander
To: Hodgdon, Samuel


Philadelphia Sep. 14, 1794
Sir
Mr. Abraham Hunt informs me that he can procure waggons as far as Reading but not further. It is therefore adviseable for you immediately to send on a person to engage waggons to take the troops up at Reading. Governor Howel with 500 horse will move from Trenton on Tuesday. The continental troops have already marched for Reading. The rest of the Jersey Militia will follow in all the ensuing week.
The person you send on will have nothing to do but to engage Waggons. General Miller goes off to Reading tomorrow to make arrangements for forage fuel & straw. Your Agent must be directed to report to him & follow his directions. Pray let him depart this Evening as I should be mortified at a moments detention of the troops on the road for want of transportation.
I have mislaid the report you made me of the Artillery in Tour. Send me this Evening or early in the morning a Copy & note how many of them you are actually prepared to send off.
With esteem   Yr obed Ser
A Hamilton
